NOTE:   This order is nonprecedential.

  aniteb 4:Dtate5 Court of Ripea
      for the jieberat Circuit

                RONALD E. KUNKEL,
                 Claimant-Appellant,
                            v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                        2009-7140

   Appeal from the United States Court of Appeals for
Veterans Claims in 08-0026, Judge Robert N. Davis.

                      ON MOTION


                       ORDER
    Upon consideration of Ronald E. Kunkel's motion to
voluntarily withdraw his appeal,
    I T Is ORDERED THAT:
          The motion is granted. The appeal is dismissed.
          Each side shall bear its own costs.
    (3) All other pending motions are denied as moot.
KUNKEL v. DVA	                                               2
                                  FOR THE COURT

      JUL 2 7 2010	               /s/ Jan Horbaly
         Date	                    Jan Horbaly
                                  Clerk

cc: Kenneth M. Carpenter, Esq.
    Meredyth Cohen Havasy, Esq.
s20
Issued As A Mandate: J11   2 7 2oin

                                                FILED
                                       U.S. COURT OF APPEALS FOR
                                          THE FEDERAL CIRCUIT


                                            JUL 2   7 2Q10
                                              JAN HORBALY
                                                 CLERK